Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                         January 18, 2017

      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                            No. 48181-2-II

                               Respondent,

         v.

    LATRINA DESHELL MCNAIR,                                   UNPUBLISHED OPINION

                               Appellant.

        MELNICK, J. — Latrina Deshell McNair appeals her assault of a child in the third degree

conviction. We conclude that sufficient evidence supported the admission of McNair’s statements

under the corpus delicti rule. We decline to decide McNair’s Confrontation Clause challenge on

the merits, but conclude that if a violation of her right to confrontation occurred, it was harmless

error. We affirm.1

                                              FACTS

I.      THE ASSAULT

        Z.M. (age 7), O.M. (age 9), and their younger sister resided with their grandmother and

legal guardian, Gloria McNair.2 Gloria is McNair’s mother; the children’s biological mother is


1
  McNair also argues that the trial court should have granted her motion to dismiss at the close of
the State’s case in chief. However, a defendant who presents her case in chief after unsuccessfully
moving for a directed verdict may not appeal the court’s denial of the directed verdict motion.
State v. Jackson, 82 Wash. App. 594, 608, 918 P.2d 945 (1996). Because McNair presented evidence
in her case-in-chief after the trial court denied her motion to dismiss, she has waived any alleged
error relating to the trial court denying her motion and we do not review the error
2
  Because the defendant shares a last name with this person and we want to avoid confusion, we
refer to her as Gloria. We intend no disrespect.
48181-2-II


McNair’s sister. McNair moved from California to help raise the children, and lived with Gloria

and the children for some time. In 2014, McNair moved to Seattle to live with her husband and

daughter. McNair helped Gloria with the children whenever Gloria called. McNair treated the

children as her own and is the only “mother” the children have known. 2 Report of Proceedings

(RP) at 229.

       On July 29, 2014, Gloria’s neighbor, Laura Harris, called Child Protective Services (CPS)

after she observed bruises on Z.M.’s arm. Z.M informed Harris that her mother caused the injury.

CPS investigator Bridget Spence arrived at the apartment and spoke with McNair. McNair

acknowledged that the bruising was from her “whooping [Z.M.’s] ass” for “getting in trouble.” 1

RP at 94. While talking with McNair, Spence observed bruising on Z.M.’s arms and a cut shaped

like “a tip of a diamond.” 1 RP at 95. When she talked with Spence in private, Z.M. told her that

“mom” caused the injuries. 1 RP at 97.

       Spence contacted the police and Tacoma Police Department Officers William Flippo and

Jeffrey Smith were dispatched to the scene. Flippo spoke with Spence and Z.M. Flippo observed

bruising and a “U shaped cut” on Z.M.’s arm. 1 RP at 111. Z.M. told Flippo that McNair caused

the injuries. When Flippo asked McNair how Z.M.’s injuries occurred, McNair stated that Z.M.

was being disciplined and the injuries may have been caused by Z.M. trying to get away when

McNair was trying to spank her. She did not know how the U-shaped cut occurred. The officers

did not arrest McNair, but took Z.M. into protective custody.

       The State charged McNair with assault of a child in the third degree. The State alleged

McNair assaulted Z.M. with criminal negligence and caused bodily harm “by means of a weapon

or other instrument or thing likely to produce bodily harm.” Clerk’s Papers (CP) at 39. McNair

pleaded not guilty.



                                                2
48181-2-II


II.    PRETRIAL

        Pursuant to CrR 3.5, the trial court held a confession hearing to determine the admissibility

of McNair’s statements to Flippo and Smith.           It held a second hearing to determine the

admissibility of McNair’s statements to Spence.

       After hearing from the witnesses, McNair testified at the hearing regarding the statements

made to Spence. McNair stated that she did not curse and denied ever telling Spence that she

“whooped [Z.M.’s] ass.” 1 RP at 85. The trial court ruled the statements were admissible.

       The trial court also addressed the State’s motion in limine to admit Z.M.’s out-of-court

statements identifying McNair as the perpetrator of the crime. The motion specified that the State

expected Z.M. to testify that she disclosed to several individuals that McNair physically abused

her. Those individuals were also expected to testify that Z.M. disclosed McNair’s identity to them.

The State argued that ER 801(d)(1) permitted these identification statements. The court reserved

ruling on the motion.

III.   TRIAL

       The State called Z.M. to testify, but she did not offer substantial testimony. Z.M. testified

about her age and birthday, and that she used to live in Tacoma with her grandmother. When

asked whether she used to call someone her “mommy,” she did not respond. 1 RP at 49-50. After

a short recess, the State informed the trial court that if Z.M. became overcome with emotion, it

would not recall her. When examination resumed, Z.M. testified that she used to call someone her

“mommy,” but would not say who her mother was. 1 RP at 54-55. The State excused Z.M. subject

to recall. The trial court provided McNair an opportunity to question Z.M., but McNair declined.




                                                  3
48181-2-II


       At trial, several witnesses testified that they saw bruising and cuts on Z.M.’s arm.

Witnesses included Harris, Spence, Flippo, Smith, a child forensic interviewer, and a pediatric

nurse. Except for the pediatric nurse, each of them testified that Z.M. identified McNair as the

person who caused the injuries. McNair did not object to any of the identification testimony.

       The pediatric nurse testified that the injuries “seemed consistent with what [Z.M.] was

saying about getting a whooping” and the areas with bruising were unusual areas to bruise

accidentally. 2 RP at 196. Bumping into a wall or door would not have caused Z.M.’s bruises.

The pediatric nurse took pictures of Z.M.’s injuries and the jury reviewed them.

       The State also presented evidence that McNair acknowledged causing Z.M.’s injuries. The

trial court admitted McNair’s admission to Spence that she caused the bruises and her statements

to Flippo that she had been disciplining Z.M. by spanking her with a belt.

       O.M. testified that two days before CPS and the police came to the apartment, Z.M. got in

trouble. McNair called Z.M. into the living room to get a spanking and McNair used a belt. He

did not see McNair spank Z.M., but knew she got a spanking with a belt because he “heard her

screaming and crying.” 2 RP at 149. He had seen Z.M. before the spanking. After the spanking,

O.M. saw bruise-like marks “[a]ll over [Z.M.’s] body.” 2 RP at 149. Z.M. was running around

the living room because she did not want to get a spanking and was “really afraid.” 2 RP at 150.

       After the State rested its case, McNair moved for a directed verdict, arguing that the State

did not meet its burden of proof regarding bodily harm and use of a weapon. The trial court denied

the motion, finding that sufficient evidence existed for the charge to go to the jury.

       McNair called two witness, Gloria and Japheth Williams, McNair’s husband. They

testified that McNair spanked the children using a belt in the past and that Z.M. had tried to run

from spankings before. Neither provided evidence that McNair caused Z.M.’s bruising.



                                                  4
48181-2-II


       McNair also testified. She said that she used different methods of discipline and spanking

only occurred in “extreme situations” after warning the children several times. 2 RP at 291. She

explained that there was a specific protocol in which she administered a spanking. Extreme

situations included stealing, lying to hurt another, or actually hurting another. Other disciplinary

measures McNair used included grounding or taking toys or activities away.

       On the day of the incident, McNair warned Z.M. several times about her bad behavior.

Z.M. “[a]ssume[d] the position” to receive the spanking; however, Z.M. moved off of the wall

before McNair hit her. 2 RP at 304. Z.M. started looking around, breathing heavily and panicked.

Z.M. said, “Look, I hear you. I hear you. Don’t say that.” 2 RP at 306. She began crying and

scraped her nails down her neck. She ran and fell onto the bed rails that had been disassembled in

preparation for a move. Z.M. tried to hurdle a large coffee table, but hit it and fell. She attempted

to crawl through cutouts in the table and repeatedly slammed into the front door and ran into the

walls. Z.M. was breathing hard, red-faced, and “slobbering.” 2 RP at 308. McNair calmed Z.M.

down and held her. She acknowledged that Z.M. may have experienced a “serious break with

reality.” 3 RP at 321. She did not call authorities because she “de-escalated the situation.” 3 RP

at 321. McNair asked Gloria to call her later to make sure Z.M. was okay. She did not hit or spank

Z.M. on July 27 or 28.

       On the day the police came to Gloria’s apartment, McNair was at the apartment and saw

bruises on Z.M.’s arms earlier during the day. Z.M. did not tell her how she got the bruises, but

McNair thought the bruises either came from Z.M. running around the house from the incident

two days prior or from someone else. McNair called Z.M.’s primary care physician. She also

talked to the mother of the child that she thought may have hurt Z.M. The neighbor told McNair

that she did not know what happened, but “kids play” and “[her daughter] is sorry.” 3 RP at 330.



                                                 5
48181-2-II


When she spoke with Flippo, she asked that the police and CPS look into it, but no one did

anything.

       The jury found McNair guilty of assault of a child in the third degree. The trial court

sentenced McNair to 45 days of confinement.

       McNair appeals.

                                           ANALYSIS

I.     CORPUS DELICTI

       McNair argues that her statements about striking Z.M. should not have been admitted

because they violated the corpus delicti rule. She then argues that because the statements should

not have been admitted, insufficient evidence existed to sustain her conviction. We disagree and

conclude that the State proved the corpus delicti independently of McNair’s statements.

       “Corpus delicti means ‘body of the crime.’” State v. Page, 147 Wash. App. 849, 855, 199
P.3d 437 (2008) (quoting State v. Brockob, 159 Wash. 2d 311, 327, 150 P.3d 59 (2006)). Under the

corpus delicti rule, confessions or admissions of a person charged with a crime, standing alone,

are insufficient to prove the corpus delicti and must be corroborated by other independent

evidence. State v. Aten, 130 Wash. 2d 640, 655-56, 927 P.2d 210 (1996). “The purpose of the corpus

delicti rule is to prevent defendants from being unjustly convicted based on confessions alone.”

State v. Dow, 168 Wash. 2d 243, 249, 227 P.3d 1278 (2010).

       The independent evidence required under the rule need not be of such a character that

would establish the corpus delicti beyond a reasonable doubt or even by a preponderance of the

proof. Aten, 130 Wash. 2d at 656. It is sufficient if it supports a logical and reasonable inference of

the facts sought to be proved. Aten, 130 Wash. 2d at 656. Moreover, the independent evidence

“‘must be consistent with guilt and inconsistent with a[ ] hypothesis of innocence.’” Brockob, 159



                                                 6
48181-2-II


Wn.2d at 329 (quoting Aten, 130 Wash. 2d at 660). In determining whether there is sufficient

evidence of the corpus delicti, independent of the defendant’s statements, we assume the truth of

the State’s evidence and all reasonable inferences from it in a light most favorable to the State.

Aten, 130 Wash. 2d at 658.

          Sufficient independent evidence supported the fact that the crime of assault occurred.

Multiple witnesses observed the deep scratch on Z.M.’s arm and the numerous bruises on her neck,

arms, legs, and chest. The bruised areas were unusual areas to bruise accidentally and Z.M.’s

injuries were consistent with a spanking. Z.M. received spankings before and O.M. heard Z.M.

get a spanking with a belt from McNair on the day in question. Further, Z.M. told the nurse that

she had received a “whooping,” the same term used McNair used when describing to Spence what

occurred. 2 RP at 194.

          The independent evidence was consistent with McNair’s guilt, inconsistent with a

hypothesis of innocence, and supported a logical inference that an assault occurred. Based on the

independent evidence, and viewing it in a light most favorable to the State, sufficient evidence

independent of McNair’s statements, proved the corpus delicti. Therefore, we conclude that the

trial court properly admitted McNair’s statements.3

II.       RIGHT TO CONFRONTATION

          McNair argues that the trial court erred when it admitted Z.M.’s identification statements

because Z.M. was unable to testify and was not subject to cross-examination.4 As a threshold



3
  McNair challenges the sufficiency of the evidence if her statements were not admissible. Because
they were admissible, we conclude that, when viewing the evidence in the light most favorable to
the State, a reasonable jury could have found all of the elements of the crime beyond a reasonable
doubt. State v. Green, 94 Wash. 2d 216, 221, 616 P.2d 628 (1980).
4
    Neither party cites to ER 801(d)(1)(iii) for authority and we do not rely on it in our analysis.


                                                    7
48181-2-II


issue, the State argues that McNair failed to raise her confrontation clause objection at trial, thereby

losing her claim. McNair does not contend that she failed to raise the issue below, but argues that

Washington State law is not settled on this point. We need not decide whether or not a violation

of McNair’s right to confrontation occurred because, even if it did, any error was harmless beyond

a reasonable doubt.

        We review alleged violations of the Sixth Amendment right to confrontation de novo. State

v. Jasper, 174 Wash. 2d 96, 108, 271 P.3d 876 (2012). The Sixth Amendment confrontation clause

guarantees a criminal defendant’s right “to be confronted with the witnesses against him.” U.S.

Const. amend. VI. The confrontation clause bars the admission of testimonial hearsay unless the

declarant is unavailable to testify and the defendant had a prior opportunity for cross-examination.

State v. Koslowski, 166 Wash. 2d 409, 417, 209 P.3d 479 (2009).

        Hearsay is inadmissible unless it comes within an exemption or exception established by

statute or common law. State v. Kirkpatrick, 160 Wash. 2d 873, 881, 161 P.3d 990 (2007). However,

an applicable hearsay exception is not dispositive of admissibility at trial.             Crawford v.

Washington, 541 U.S. 36, 51, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004). “Where testimonial

statements are at issue, the only indicium of reliability sufficient to satisfy constitutional demands

is the one the Constitution actually prescribes: confrontation.” Crawford, 541 U.S. at 68-69.

        Confrontation clause errors are subject to harmless error analysis. Jasper, 174 Wash. 2d at

117. Under this analysis, the State must show “beyond a reasonable doubt that the error

complained of did not contribute to the verdict obtained.” Jasper, 174 Wash. 2d at 117 (quoting

Chapman v. California, 386 U.S. 18, 24, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1967)). If a defendant’s

confrontation right is violated and the error is not harmless, the appropriate remedy is reversal of

the affected convictions and remand for a new trial. Jasper, 174 Wash. 2d at 101.



                                                   8
48181-2-II


         An issue exists as to whether or not a confrontation violation can be raised for the first time

on appeal. See Melendez-Diaz v. Massachusetts, 557 U.S. 305, 313-14 n.3, 129 S. Ct. 2527, 174
L. Ed. 2d 314 (2009); State v. Hieb, 107 Wash. 2d 97, 104-08, 727 P.2d 239 (1986); State v. O’Cain,

169 Wash. App. 228, 234-48, 279 P.3d 926 (2012); State v. Hart, 195 Wash. App. 449, 458 n.3, 381
P.3d 142 (2016). However, as discussed above, we conclude that McNair’s statements admitting

to the assault were properly admitted at trial. Therefore, we need not decide if McNair’s right to

confrontation was violated because, even if it was, and even if she could raise the issue for the first

time on appeal, any error was harmless beyond a reasonable doubt.

         Here, McNair admitted to causing Z.M.’s injuries. She told Spence that she caused the

injuries because Z.M. got a “whooping” from “getting in trouble.” 1 RP at 94. McNair also told

Flippo that she was disciplining Z.M. “in the normal way” and spanks Z.M.’s bottom with a belt.

1 RP at 112. When asked about the injuries to Z.M.’s arms, McNair stated they occurred when

Z.M. was trying to get away from her when she was spanking her. O.M.’s testimony also proved

circumstantially that McNair caused Z.M.’s injuries.

         Even without Z.M.’s statements of identification that were admitted through some

witnesses, ample evidence supported the jury’s finding that McNair struck Z.M. and caused her

injuries. We conclude that the State has shown beyond a reasonable doubt that if it was error to

admit Z.M.’s statements identifying McNair as the person who caused Z.M.’s injuries, it did not

contribute to the verdict. We, therefore, conclude that the error was harmless beyond a reasonable

doubt.




                                                   9
48181-2-II


       We affirm.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.




                                                         Melnick, J.

We concur:




       Johanson, J.




       Bjorgen, C.J.




                                             10